Case 3:19-cv-01537-BEN-JLB Document 36 Filed 01/28/20 PageID.4476 Page 1 of 2



  1   XAVIER BECERRA
      Attorney General of California
  2   State Bar No. 118517
      MARK R. BECKINGTON
  3   Supervising Deputy Attorney General
      State Bar No. 126009
  4   JOHN D. ECHEVERRIA
      Deputy Attorney General
  5   State Bar No. 268843
      PETER H. CHANG
  6   Deputy Attorney General
      State Bar No. 241467
  7     455 Golden Gate Ave., Ste. 11000
        San Francisco, CA 94102-7004
  8     Telephone: (415) 510-3776
        Fax: (415) 703-1234
  9     E-mail: Peter.Chang@doj.ca.gov
      Attorneys for Defendants Xavier Becerra, in
 10   his official capacity as Attorney General of
      the State of California, and Brent E. Orick,
 11   in his official capacity as Interim Director of
      the Department of Justice Bureau of
 12   Firearms
 13                     IN THE UNITED STATES DISTRICT COURT
 14                 FOR THE SOUTHERN DISTRICT OF CALIFORNIA
 15
 16
      JAMES MILLER, et al.,                         19-cv-1537 BEN-JLB
 17
                                      Plaintiffs,
 18
                   v.                               NOTICE OF APPEARANCE OF
 19                                                 PETER H. CHANG AS COUNSEL
                                                    FOR DEFENDANTS
 20   XAVIER BECERRA, et al.,
 21                                 Defendants.
 22
 23
 24
 25
 26
 27
 28

                                    Notice of Appearance – Peter H. Chang (19-cv-1537 BEN-JLB)
Case 3:19-cv-01537-BEN-JLB Document 36 Filed 01/28/20 PageID.4477 Page 2 of 2



  1        PLEASE TAKE NOTICE THAT Peter H. Chang, Deputy Attorney General,
  2   hereby enters his appearance as additional counsel for Defendants Xavier Becerra,
  3   in his official capacity as Attorney General of the State of California, and Brent E.
  4   Orick, in his official capacity as Interim Director of the Department of Justice
  5   Bureau of Firearms. Mr. Chang is a member of the State Bar of California and is
  6   admitted to practice before this Court. Mr. Chang’s contact information is as
  7   follows:
  8        Peter H. Chang
           455 Golden Gate Ave., Ste. 11000
  9        San Francisco, CA 94102
           Telephone: (415) 510-3776
 10        Facsimile: (415) 703-1234
           E-mail: Peter.Chang@doj.ca.gov
 11
 12   Dated: January 28, 2020                       Respectfully submitted,
 13                                                 XAVIER BECERRA
                                                    Attorney General of California
 14
 15                                                 s/ Peter H. Chang
                                                    PETER H. CHANG
 16                                                 Deputy Attorney General
                                                    Attorneys for Defendants
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
                                                1
                                   Notice of Appearance – Peter H. Chang (19-cv-1537 BEN-JLB)
